DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Remarks
This Office action is responsive to applicant’s amendment filed on December 17, 2021.
This Office action is made NON-FINAL.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 10, 15, 18, 21-22, 27-28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita et al. (US 2012/0171529) in view of Haynes et al. (Macromolecules 2007, 40, 9354-9360) and Thompson et al. (US 6,159,631).
	For claims 1 and 27:  Sugita teaches a process for forming a Li-ion battery having a region of electrochemical activity 3a, 3b, 13 and an enclosure 2 therefore, the process comprising forming first chamber 5a and second chamber 5b within the enclosure and separate from the region of electrochemical activity (Sugita in Fig. 2, 0029-0031, 0035-0038), positioning a composition comprising a combustion abatement agent “coolant” within the first chamber, the combustion abatement agent not in contact with the region of electrochemical activity and the chamber being pressure and/or heat sensitive, (0024-0025, 0032, 0042).  It is noted that the claimed “whereby when said region of electrochemical activity overheats, said first chamber is breached, allowing said at least one combustion abatement agent to contact said region of electrochemical activity to abate combustion of said region of electrochemical activity” has not been given patentable weight as this limitation is premised on using the Li-ion battery while the instant claims are to a process for forming.  Notwithstanding this, in Sugita when the region of electrochemical activity overheats, the chamber is breached with "ruptures", allowing the combustion abatement agent and all of its constituents to contact the region of electrochemical activity to abate combustion, (0034-0035)
	Sugita does not explicitly teach a vent in the enclosure and the chamber between the vent and the region of electrochemical activity.  However, Thompson in the same field of endeavor teaches a vent 26 in an enclosure. (Thompson in col. 5 lines 10-22)  The skilled artisan would find obvious to modify Sugita with a vent in the enclosure.  The motivation for such a modification is to release excess internal pressure. (Id.)  By this modification to Sugita, since the vent is at the top of the enclosure, it is asserted that the first and second chamber would be between the vent and the region of electrochemical activity.  Furthermore, Thompson discloses pressure from exposure to excessive heat (col. 1 lines 13-22), which teaches or at least suggests the release of external pressure by the vent as releasing pressure upon overheating.
	Sugita does not explicitly teach that the combustion abatement agent as a composition comprising liquid fluoropolyether.  However, Haynes in the same field of endeavor teaches a composition of liquid fluoropolyether as a flame retardant. (Haynes, Abstract)  A flame retardant is equivalent to a combustion abatement agent.  The skilled artisan would find obvious to modify Sugita so that its combustion agent is a composition comprising liquid fluoropolyether.  The motivation for such a modification is in view of a liquid fluoropolyether having high temperature resistance, inter alia. (9355, Results and Discussion)
For claims 2 and 28:  In Sugita, the first chamber 5a is accommodated by a container 8. (Sugita in 0032)  Figure 4 shows that the lower part of the container is between the first chamber 5a and the region of electrochemical activity 13. (0038)  Thus, Sugita further comprises positioning a first membrane between the first chamber and the region of electrochemical activity. 
	For claims 3-5, 21-22, and 28:  The first and second membrane is breachable by overheating and rupture or melting to thereby release the combustion abatement agent into the region of electrochemical activity to abate combustion therewithin. (Sugita in 0023-0025)
For claim 10 and 31:  The enclosure, being a bottomed tubular metal case, is a can. (Sugita in 0037) 
 	For claim 15:  The liquid fluoropolyether is a perfluoropolyether. (Haynes, Abstract)
 	For claim 18:  A closure such as a scored region which opens on releasing pressure is provided on the vent. (Thompson in col. 5 lines 30-32)  It would be obvious at least to the skilled artisan that the opening of the vent accompanies the rupture of the first membrane as both are breachable by overheating.

Claims 6, 7, 23-24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita et al. (US 2012/0171529) in view of Haynes et al. (Macromolecules 2007, 40, 9354-9360) and Thompson et al. (US 6,159,631), and further in view of Inagaki et al. (US 2011/0313110)
The teachings of Sugita, Haynes and Thompson are discussed above.
For claims 6-7, 23-24, and 29:  Sugita does not explicitly teach the membrane to comprise a thermally-destabilizable fluoropolymer.  However, Inagaki in the same field of endeavor teaches a thermally-destabilizable fluoropolymer such as tetrafluoroethylene-hexafluoropropylene copolymer, inter alia. (Inagaki in [0072]))  The skilled artisan would find obvious to further modify the membrane of Sugita with a thermally-destabilizable fluoropolymer.  The motivation for such a modification is to inhibit a dripping flame (drip inhibition). ([0070-0072])

Claims 8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita et al. (US 2012/0171529) in view of Haynes et al. (Macromolecules 2007, 40, 9354-9360), Thompson et al. (US 6,159,631) and Inagaki et al. (US 2011/0313110), and further in view of Buckmaster et al. (US Pat. 5,726,214) 
The teachings of Sugita, Haynes, Thompson, and Inagaki are discussed above. 
For claims 8 and 25:  Sugita does not explicitly teach unstable end groups consisting of –COOH, -COF, and CONH2 and of at least 300 per 106 carbon atoms,  However, Buckmaster in the same field of endeavor teaches unstable end groups including carboxyl end groups for fluoropolymers used in foaming processes. (Buckmaster in col. 1 line 64 to col. 2 line 4)  The skilled artisan would find obvious to further modify Sugita with unstable end groups.  The motivation for such a modification is to convert these unstable ends predominantly to stable ends so that the foamed structure produced is thermally and hydrolytically stable. (Id.)  Furthermore, absent of unexpected results it is asserted that the content ratio of the end groups is an optimizable parameter for a result-effective variable.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)  The content ratio is considered a result-effective variable as Buckmaster discloses that the concentration should be sufficient to provide a void fraction of at least 20% in the foamed fluoropolymer structure. (col. 2 lines 28-38)  

Claims 9 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita et al. (US 2012/0171529) in view of Haynes et al. (Macromolecules 2007, 40, 9354-9360) and Thompson et al. (US 6,159,631), and further in view of Hiratsuka (US 7,563,535).
The teachings of Sugita, Haynes, and Thompson are discussed above.
	Sugita does not explicitly teach its enclosure as comprising metal foil.  However, Hiratsuka in the same field of endeavor teaches an enclosure of metal foil. (Hiratsuka in col. 3 lines 16-29)  The skilled artisan would find obvious to modify Sugita with metal foil for its enclosure.  The motivation for such a modification is to allow for enlargement of the inside volume of the battery pack. (col. 2 lines 15-24)

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita et al. (US 2012/0171529) in view of Haynes et al. (Macromolecules 2007, 40, 9354-9360) and Thompson et al. (US 6,159,631), and further in view of Dasari et al. (Recent developments in the fire retardancy of polymeric materials)
The teachings of Sugita, Haynes and Thompson are discussed above.
For claims 11-14:  Sugita further teaches a solid material such as metallic soap as part of the composition. (Sugita in 0060)  A soap is considered being in a semi-solid state and is disclosed as a semi-solid insofar as being “hardly soluble in water”. (Sugita in 0068)  
Sugita does not explicitly teach a decomposition catalyst.  However, Dasari teaches a decomposition catalyst as part of a polymeric composition subject to burning. (Dasari in 5.5, pg. 1375).  The decomposition catalyst also comprises a Lewis acid. (Id.)  The skilled artisan would find obvious to further modify Sugita with a decomposition catalyst.  The motivation for such a modification is to divert the burning polymer to carbon rather than to fuel the gas phase combustion and decrease the HRR (heat release rate) and total heat released. (Id.)  

Response to Arguments
Applicant’s arguments for patentability filed 12/17/21 have been considered but are moot because, on reconsideration and review of the prior art, the new ground(s) of rejection set forth in the present Office action teaches or at least suggests the provisionally allowable limitations previously recited in claims 16, 17, and 26.  To this end, the feature of providing a vent in the enclosure and the vent releasing pressure upon overheating is taught or at least suggested by newly cited reference to Thompson, and modification of Sugita with a vent results in the feature of the first chamber and the first and second chamber between the vent and the region of electrochemical activity.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Julian Anthony/
Examiner, AU 1722

/CYNTHIA H KELLY/            Supervisory Patent Examiner, Art Unit 1722